DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to the abstract idea of certain methods of organizing human activity, specifically the fundamental economic practice of rules for a wagering game, See MPEP 2104.04(a)(2).  Independent claims 1, 12, and 21 recite limitations of “enrolling a plurality of players in a play of a Class II bingo game…in exchange for a reduction of a credit balance associated with that player”, “following a minimum number of enrollments in the Class II Bingo game, for each respective enrollment in the play of the Class II bingo game: determining…a first bingo card…”, “randomly determining…at least two of the first bingo card spots…”, “determining…a second bingo card…”, “causing a display…of an initial hand…”, “receiving data associated with a selection of up to all of the playing cards…”, “designating…a potential wild spot…”, marking…corresponding second bingo card…”, “discarding…any unselected playing cards…”, “conducting…a bingo number draw…”, “for each bingo card of each of the plurality of players enrolled in the play of the Class II bingo game, responsive to a non-marked spot of that bingo card corresponding to the randomly selected bingo number, marking…the non-marked spot on that bingo card;”, “responsive to the marked spots of one of any of the bingo cards of one of the plurality of players forming a game-winning pattern, providing an award to 
This judicial exception is not integrated into a practical application because although applicant has recited that most of the steps are to be performed “by at least one processor” and “memory device” or displayed “by at least one display device” as well as “a plurality of devices in communication with at least one processor over a data network” and receiving data “over the data network...”,recitation of these elements amount to recitation of generic computer components that amount to mere instructions to implement the abstract idea on a computer or to use a computer as a tool to perform the abstract idea, see MPEP 2106.05(f). Further the recitation of a payment acceptor for establishing credit balance with which to make the wagering is claiming these elements in an ancillary manner to the abstract idea in a way that is serving to generally link the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h), specifically that of casino gaming environment. As such, in the examiner’s opinion the additional elements fail to integrate the abstract idea into a practical application.
Regarding dependent claims 2-9 and 13-20, these claims describe additional abstract rules for the wagering game such as use of an additional bingo card as well as additional bingo rules for marking of wild spots and awarding interim patterns. As such these additional limitations fail to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because recitation of a processor, memory device, and display device amount to recitation of routine and conventional computer functionality that is well-known in the art.  Regarding recitation of a data network and receiving data over the data network, the courts have held that “Receiving or transmitting data over a network” amounts to routine and conventional computer activity when claimed in a merely generic manner (See for example, buySAFE, Inc. v. Google, Inc.). Further, use of a processor to implement a game as well as use of a payment acceptor to receive a physical item in order to establish a credit balance for a wager to play a game is routine and conventional computer functionality well-known in the gaming arts. See for example Walker et al., US 2004/0204228, Par. 58, and Slomiany et al., US 2008/0254854, Par. 24. As such these additional elements fail to add significantly more than the abstract idea in the 
Regarding dependent claims 2-9 and 13-20, these claims describe additional abstract rules for the wagering game such as use of an additional bingo card as well as additional bingo rules for marking of wild spots and awarding interim patterns. As such these additional limitations fail to add significantly more than the abstract idea.
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. Regarding recitation of the connection of claim elements via a data network and the concept of a “particular machine,” examiner disagrees. The concept of waiting on enrollment until a minimum number of players are enrolled lies with the abstract methods of organizing human activity. The recited additional elements themselves amount to little more than receiving and transmitting data over a network. That a plurality of devices are connected via a network to another device in order to transmit data, represents generic computer network communication hardware and it does not, in the examiner’s opinion, represent “a particular machine.” Thus these elements fails to integrate the abstract idea into a practical application. Likewise the courts have held that receiving and transmitting data over a network represents well-understood, routine, and generic computer activity which fails to add significantly more than an abstract idea.
Further, with regard to Improvements to technology, examiner reiterates their previous stance that the “improvement to technology” recited by the applicant appears to lie entirely in a more enjoyable game appearance for the players, and that “improvement” is implemented through standard abstract gaming indicia like bingo cards and standard playing cards. Furthermore, any such improvement lies entirely within the limitations that constitute the abstract idea of “certain methods of organizing human activity” as cited above as the remaining elements are mere instructions to perform the steps on a computer or the extra solution activity of a payment acceptor described above. As such, examiner is not persuaded that this shows integration into a 

Conclusion                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715